39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff Appellant,v.BALTIMORE ADMINISTRATIVE OFFICE OF THE CIRCUIT COURT;Baltimore City Circuit Court, Defendants Appellees.Henry Clifford BYRD, Sr., Plaintiff Appellant,v.BALTIMORE ADMINISTRATIVE OFFICE OF THE CIRCUIT COURT;Baltimore City Circuit Court, Defendants Appellees.
Nos. 94-6692, 94-6789.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 27, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-94-1176-S)
Henry Clifford Byrd, Sr., Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his claims under 42 U.S.C.A. Secs. 1981, 1982, 1983, and 1988 (West 1981 & Supp.1994) (No. 94-6692), and denying his subsequent Fed.R.Civ.P. 60(b) motion (No. 94-6789).  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Byrd v. Baltimore Admin.  Office of the Circuit Court, No. CA-94-1176-S (D. Md. May 12 & June 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED